Opinion filed August 31, 2015




                                      In The


        Eleventh Court of Appeals
                                    __________

                  Nos. 11-13-00318-CR & 11-13-00319-CR
                                __________

                    DAKOTA DEMI WILLIS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 39th District Court
                                Haskell County, Texas
                       Trial Court Cause Nos. 6665 & 6666


                      MEMORANDUM OPINION
      These are appeals from the revocation of Dakota Demi Willis’s deferred
adjudication community supervision. We affirm.
      The grand jury indicted Appellant for burglary of a building and credit card
abuse. See TEX. PENAL CODE ANN. §§ 30.02, 32.31 (West 2011). Appellant pleaded
guilty in both cases. Under the terms of the plea agreement, the trial court deferred
the adjudication of Appellant’s guilt and placed Appellant on community
supervision for a term of four years in each case. Subsequently, the State filed a
motion to revoke Appellant’s community supervision and adjudicate her guilt in
each case.    The State alleged that Appellant violated multiple terms of her
community supervision. After a hearing, the trial court found the State’s allegations
to be true. The trial court found Appellant guilty of the offense of burglary of a
building and of the offense of credit card abuse. The trial court assessed punishment
at confinement for thirteen months and a $1,500 fine for each offense and ordered
the sentences to run concurrently.
      In a single issue in each appeal, Appellant challenges the revocation of her
deferred adjudication community supervision. Appellant asserts that the evidence
presented at the hearing on the State’s motion to revoke community supervision and
adjudicate guilt was insufficient to prove by a preponderance of the evidence that
Appellant violated the terms and conditions of her community supervision.
Appellant challenges each of the three violations alleged by the State. Specifically,
Appellant contends that there was insufficient evidence to prove that she
(1) committed a new offense, (2) failed to report an arrest within five days, and
(3) failed to avoid persons or places of harmful or disreputable character.
      A determination by a trial court to adjudicate guilt is reviewable in the same
manner as a revocation of community supervision under TEX. CODE CRIM. PROC.
ANN. art. 42.12, § 21 (West Supp. 2014). Antwine v. State, 268 S.W.3d 634, 636
(Tex. App.—Eastland 2008, pet. ref’d). We review a trial court’s decision to revoke
community supervision under an abuse of discretion standard. Cardona v. State,
665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The trial court is the sole judge of
the credibility of the witnesses and the weight to be given to their testimony.
Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981). We
review the evidence in the light most favorable to the trial court’s ruling. Cardona,
                                          2
665 S.W.2d at 493. We will uphold a trial court’s decision to revoke if any one of
the alleged violations of the conditions of community supervision is supported by
sufficient evidence. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel
Op.] 1980).
       The State met its burden to prove at least one of the alleged violations by a
preponderance of the evidence. Under the terms and conditions of her community
supervision, Appellant had to report any arrest to her community supervision officer
within five days of the arrest. Appellant was arrested while she was on community
supervision. She argues that she could not personally report the arrest because she
was incarcerated in the Lubbock County Jail. She says, however, that she reported
to the Haskell County Community Supervision Office in a timely manner through
her attorney.
      Christopher Davis, the chief probation officer of the 39th Judicial District,
testified that he advised Appellant of the terms and conditions of her community
supervision and that she indicated she understood the requirements of her
community supervision. Davis testified that he had no indication in his records that
Appellant reported her arrest within five days of that arrest or that she ever tried to
contact the community supervision office. Davis concurred that a timely call from
Appellant’s attorney would have been sufficient notice.            Davis stated that
Appellant’s attorney called the following week after Appellant’s arrest to inform
him of her arrest and that, although uncertain of the date, he was “fairly certain” it
was not within the five-day period.       There was no evidence to the contrary.
Additionally, Lauri Ann Willis, Appellant’s mother, testified that Appellant was
released from jail on Sunday, September 15, only four days after her arrest on
September 11. Therefore, despite Appellant’s contentions, Appellant was capable
of personally reporting her arrest once she had been released from the Lubbock
County Jail.
                                          3
      Accordingly, based on Davis’s testimony that he was “fairly certain” that
Appellant’s attorney did not timely report the arrest and that Appellant never
personally reported the arrest, the State showed by a preponderance of the evidence
that Appellant failed to timely report her arrest to her community supervision officer.
The evidence is sufficient to support the trial court’s finding that Appellant violated
this condition of her community supervision. Thus, we hold that the trial court did
not abuse its discretion when it revoked Appellant’s deferred adjudication
community supervision. We overrule Appellant’s sole issue on appeal.
      Because we will uphold a trial court’s decision to revoke if any one of the
alleged violations of the conditions of community supervision is supported by
sufficient evidence, we need not address whether there was sufficient evidence to
prove Appellant committed a new offense or whether Appellant failed to avoid
persons of harmful or disreputable character. See TEX. R. APP. P. 47.1; Moore, 605
S.W.2d at 926.
      We affirm the judgments of the trial court.




                                                     JIM R. WRIGHT
                                                     CHIEF JUSTICE


August 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          4